Citation Nr: 0604805	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1979 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  In August 
2004, a travel board hearing was held before the undersigned 
and a copy of the transcript is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his August 2004 hearing, the veteran testified that he was 
treated at Cherry Point Tri-Care Center in North Carolina.  
The record was held open for 60 days for the veteran to 
obtain and submit those records.  Nothing has been received 
to date.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In addition, VA must make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  38 C.F.R. § 3.159(c).

Here, as the veteran has identified treatment records from 
Cherry Point Tri-Care Center in North Carolina, VA must 
attempt to obtain those records and associate them with the 
claims folder.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  Obtain information from the appellant 
about his treatment at Cherry Point Tri-
Care Center in North Carolina and get any 
necessary authorization from him to 
attain those records.  Thereafter, obtain 
those medical records.  All efforts to 
locate these records should be fully 
documented.

2.	Then, the RO should readjudicate the 
claim 
considering the additional evidence 
received.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  




	(CONTINUED ON NEXT PAGE)











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
SUSAN TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


